Citation Nr: 0926430	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating of greater than 30 percent 
for chronic pulmonary disease related to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel





INTRODUCTION

The Veteran had active duty military service from March 1956 
to December 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Buffalo, New York. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that "a remand by... the Board confers on the 
Veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders."  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Moreover, the Court held in Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007), that when VA provides a veteran with a 
medical examination related to a claim, the exam must be 
adequate.  An adequate exam is one which allows the Board to 
make a fully informed decision.  Id. at 311.

In this case, the Board finds that it is unable to make a 
fully informed decision because the most recent January 2009 
VA examination report does not offer the full range of 
information necessary to rate the Veteran under the assigned 
Diagnostic Code.  See Barr, supra.  Among the excluded 
information is the Veteran's maximum exercise capacity 
(measured by oxygen consumption in ml/kg/min), and whether 
the Veteran requires outpatient oxygen therapy.

Additionally, the Board finds that this medical information 
was requested by the Board in a December 2006 remand, but was 
not received.  Thus, as a matter of law, the Veteran is 
entitled to a new examination compliant with the remand 
orders.  See Stegall, supra.  

Further, the January 2009 exam report includes pulmonary 
function test results but does not clearly associate specific 
results with FEV-1, FEV-1/FVC, or DLCO (SB).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA pulmonary 
examination to determine the extent of his 
pulmonary disability. The claims file, 
including a copy of this remand, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review was accomplished. 

All appropriate tests and studies should 
be conducted, and any consultations deemed 
necessary should be accomplished, to 
determine results for the following 
pulmonary function indicators, including 
pre- and post-bronchodilator:

(a) FEV-1, percent predicted,

(b) FEV-1/FVC, percent,

(c) DLCO (SB), percent predicted,

(d) maximum exercise capacity (measured by 
oxygen consumption in ml/kg/min).

All test results must be explicitly 
labeled so that FEV-1, percent predicted, 
FEV-1/FVC, percent and DLCO (SB), percent 
predicted are clearly identified.

Additionally, all test results should be 
furnished to the examining provider prior 
to the completion of his or her 
examination report. If any of the 
requested information cannot or should not 
be obtained for any reason, the examiner 
should provide an explanation of why this 
is so.

Finally, the examiner should indicate 
whether the Veteran suffers from any of 
the following:

(a) cor pulmonale

(b) right ventricular hypertrophy

(c) pulmonary hypertension (shown by Echo 
or cardiac catheterization)

(d) episodes of acute respiratory failure, 
or

(e) a requirement for outpatient oxygen 
therapy.

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
	


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




